Filed 11/21/22 Sutton v. Youngman CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 NANCY SUTTON,                                               2d Civ. No. B317811
                                                         (Super. Ct. No. 21CV02734)
      Plaintiff and Respondent,                            (Santa Barbara County)

 v.

 MARGARET YOUNGMAN,

      Defendant and Appellant.


 NANCY SUTTON,                                               2d Civ. No. B317812
                                                            (Consolidated with No.
      Plaintiff and Respondent,                                   B317811)
                                                         (Super. Ct. No. 21CV02733)
 v.                                                        (Santa Barbara County)

 LOREN YOUNGMAN,

      Defendant and Appellant.
       Margaret and Loren Youngman appeal from an order
granting Nancy Sutton’s civil harassment restraining orders
against them. The Youngmans contend the restraining orders
must be vacated because (1) their right to cross-examination was
violated when two declarations were not served before the
evidentiary hearing, (2) the orders are unnecessary because the
alleged harassment ceased before the hearing, (3) there was
insufficient evidence of harassment, and (4) the restraining
orders are overbroad. We affirm.
             FACTUAL AND PROCEDURAL HISTORY
       Sutton and the Youngmans are neighbors. In July 2021,
Sutton requested a civil harassment restraining order against the
Youngmans alleging that they installed outdoor speakers which
“daily broadcasted intermittent loud noises throughout the
night.” Sutton also alleged the Youngmans placed a strobe light
in their kitchen window “directly facing [Sutton’s] bedroom which
intermittently flashed at all hours of the night.” In December
2020, the Youngmans allegedly replaced the strobe light and
noises with an “amplified telephone ring which would sound
outside for 30 seconds on and 30 seconds off every day throughout
the day and night.” In July 2021, the Youngmans also allegedly
installed flood lights that were pointed directly into Sutton’s
bedroom window and installed a device which broadcasted loud
buzzing sounds intermittently.
       At the evidentiary hearing, Sutton presented evidence,
including eight declarations, photographs, and a flash drive
containing 99 videos documenting the disturbances. The court
allowed the Youngmans the opportunity to cross-examine
Sutton’s declarants regarding their declarations.




                               2
       The Youngmans did not receive the declarations of
Kathleen Hunt and Dino Ohanian before the hearing. With
respect to Hunt, the trial court observed that the declaration was
“very short” and allowed the Youngmans to “take a few minutes
to read it” before asking Hunt any questions. The Youngmans
did so and asked Hunt several questions about her declaration.
The court also asked Hunt one question. With respect to
Ohanian, the court asked the Youngmans if they were ready to
ask questions and asked if they needed “to take a few minutes to
clear your thoughts” and “go to the lobby.” Mr. Youngman
responded: “No. I’m okay.” The court also suggested, “when it’s
your time to put on your case, you might want to tell me your side
of this dispute. Would you like to do it that way or did you want
to ask [Ohanian] any questions?” Mrs. Youngman proceeded to
ask Ohanian several questions. The next day, the court allowed
the Youngmans to make a statement regarding the credibility of
Hunt and Ohanian. The hearing proceeded with the presentation
of the Youngmans’ case.
       At the conclusion of the hearing, the trial court ruled in
favor of Sutton. The court stated, it “seems clear that [the
Youngmans] were harassing [Sutton] the way the phone is in the
window, the noises that are coming out of the devices. It’s sort of
shocking. . . . Usually neighbor disputes arise from
misunderstandings of what the neighbors are doing, but in this
case it seems clear that it’s deliberate express harassment. . . .
[¶] And I think one of the reasons why the case didn’t settle is
that [the Youngmans] are just not willing to come clean even
though the evidence presented in open court is obvious that that’s
what [the Youngmans are] doing.” The court found that “the
Youngmans have engaged in a course—a knowingly and willful




                                3
course of conduct directed at Ms. Sutton. I find that it seriously
alarms, annoys, and harasses her and serves no legitimate
purpose. [¶] I did not find the Youngmans credible in their
explanations for the constant repetitive noise and I do think it’s
reasonable for a person to be suffering from that.”
       The court reasoned: “I feel like—if you’re not willing to
come clean and say, ‘What we did was wrong. We apologize. We
won’t do it again. We were upset about these things,’ then I
would agree with Ms. Sutton that there’s no guarantee that you
won’t do it again as soon as you walk out the court door. [¶] So
an order is necessary.”
       The trial court granted a three-year restraining order,
prohibiting the Youngmans from harassing, disturbing the peace,
and contacting Sutton. The court ordered the Youngmans to stay
at least three yards away from Sutton and her home and car.
The court also issued an additional order to “stop all noise and
light disturbances. Noise disturbances which are broadcasted by
devices including but not limited to telephone ringing, buzzing,
alarms, animal sounds, podcasts. Light disturbances like strobe
and flood lights directed at [Sutton’s] bedroom window.”
                            DISCUSSION
                       Deficiencies in the brief
       As Sutton observes, the opening brief fails to include legal
analysis and does not contain any citation to case authority.
“Whether legal or factual, no error warrants reversal unless the
appellant can show injury from the error.” (City of Santa Maria
v. Adam (2012) 211 Cal.App.4th 266, 286.) “[T]o demonstrate
error, an appellant must supply the reviewing court with some
cogent argument supported by legal analysis.” (Id. at pp. 286-
287.) “[W]e may disregard conclusory arguments that are not




                                 4
supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions [they]
want[ ] us to adopt.” (Id. at p. 287.)
        Because the brief fails to include proper legal analysis, we
may disregard the arguments. (See People v. Freeman (1994) 8
Cal.4th 450, 482, fn. 2 [“To the extent [a party] perfunctorily
asserts other claims without development . . . , they are not
properly made, and are rejected on that basis”].)
        Despite the deficiencies in the brief, we nonetheless review
the challenge to the restraining orders on the merits.
                       Right to cross-examination
        The Youngmans contend their due process and Sixth
Amendment right to cross-examination was violated because of
Sutton’s failure to serve Hunt and Ohanian’s declarations before
trial. We disagree.
        First, the Sixth Amendment right to confront witnesses
only applies in criminal proceedings. (U.S. Const., 6th Amend.)
“Although parties in civil proceedings have a right to
confrontation under the due process clause, ‘[t]he Sixth
Amendment and due process confrontation rights are not
coextensive. [Citation.] Due process in a civil proceeding “is not
measured by the rights accorded a defendant in criminal
proceedings, but by the standard applicable to civil proceedings.”
[Citation.]’ [Citation.] In civil proceedings such as this one,
‘“‘[d]ue process requires only that the procedure adopted comport
with fundamental principles of fairness and decency. The due
process clause of the Fourteenth Amendment does not guarantee
to the citizen of a state any particular form or method of
procedure.’” [Citation.]’ [Citation.]” (People v. Bona (2017) 15
Cal.App.5th 511, 520.)




                                 5
       Here, there was no due process violation. Although Sutton
did not serve two declarations before the hearing, the Youngmans
were given an opportunity to review the declarations and to
cross-examine both declarants at the hearing. The court also
offered them additional time for Ohanian’s declaration. The
Youngmans also presented a statement regarding each of the
declarants’ credibility.
       In any event, the Youngmans do not show prejudice as a
result of Sutton’s failure to timely serve the declarations. “The
burden is on the appellant in every case to show that the claimed
error is prejudicial; i.e., that it has resulted in a miscarriage of
justice.” (Cucinella v. Weston Biscuit Co. (1954) 42 Cal.2d 71, 82;
Cal. Const. art. VI, § 13.) Here, the Youngmans make no attempt
to show prejudice. Ohanian and Hunt were only two of the eight
declarations in support of the restraining order. Sutton also
presented other evidence, including a flash drive with almost one
hundred videos documenting the noise and light disturbances.
Because of the overwhelming evidence in support of the
restraining orders, we conclude there was no prejudice.
                         Sufficiency of evidence
       The Youngmans contend there was insufficient evidence to
support the trial court’s finding of harassment. We disagree.
        “Harassment” is defined as “[1] unlawful violence, [2] a
credible threat of violence, or [3] a knowing and willful course of
conduct directed at a specific person that seriously alarms,
annoys, or harasses the person, and that serves no legitimate
purpose.” (Code of Civil Procedure, § 527.6, subd. (b)(3).) Before
issuing a restraining order against a person, the trial court is
required to find the harassment by clear and convincing evidence.
(Schraer v. Berkeley Property Owners’ Assn. (1989) 207




                                 6
Cal.App.3d 719, 730.) We review issuance of a civil harassment
restraining order for abuse of discretion, and the factual findings
necessary to support the protective order for substantial
evidence. (Parisi v. Mazzaferro (2016) 5 Cal.App.5th 1219, 1226,
disapproved on other grounds in Conservatorship of O.B. (2020) 9
Cal.5th 989, 1010, fn. 7 (O.B.).) “‘We resolve all conflicts in the
evidence in favor of respondent, the prevailing party, and indulge
all legitimate and reasonable inferences in favor of upholding the
trial court’s findings.’” (Parisi, at p. 1226.)
       Substantial evidence supports the finding that the
Youngmans knowingly and willfully engaged in conduct directed
to alarm, annoy, or harass Sutton. Here, the court considered
evidence, including eight declarations, photographs, and a flash
drive with 99 videos, many of which documented the harassing
behavior. The court also found Sutton more credible than the
Youngmans, telling them, “I didn’t believe you at all” and “I did
not find the Youngmans credible in their explanations for the
constant repetitive noise.” The court found it was “obvious” that
the Youngmans’ conduct was “deliberate express harassment.”
Because we must accept the court’s credibility findings and
cannot reweigh the evidence, we accept the trial court’s resolution
of conflicting evidence. (Nevarez v. Tonna (2014) 227 Cal.App.4th
774, 786; O.B., supra, 9 Cal.5th at p. 1008.)
                   Necessity of the restraining order
       The Youngmans argue the restraining order is unnecessary
because the alleged harassment ceased before the hearing and
there was no threat of future harm. This argument lacks merit.
       Here, the trial court concluded a restraining order was
“necessary” because it found the Youngmans presented a threat
of future harm. Because Sutton and the Youngmans are




                                 7
neighbors, substantial evidence supports this finding. (See
Harris v. Stampolis (2016) 248 Cal.App.4th 484, 499-501 [trial
court’s implied finding that harassment was likely to recur was
proper because petitioner, who was the principal of the school
that defendant’s child attended, would likely have future
interactions with defendant]; Russell v. Douvan (2003) 112
Cal.App.4th 399, 403 [restraining order is intended to prevent
future harassment, not to punish past harassment].) As the
court observed, the Youngmans refusal to “come clean” and admit
their wrongdoing showed there was “no guarantee” they would
not harass Sutton in the future.
                      Overbreadth of the order
       Lastly, the Youngmans contend that the following order
was overbroad: “A stop to all noise and light disturbances. Noise
disturbances which are broadcasted by devices including but not
limited to telephone ringing, buzzing, alarms, animal sounds,
podcasts. Light disturbances like strobe and flood lights directed
at [Sutton’s] bedroom window.”
       A restraining order is unconstitutionally overbroad if it
impacts the restrained person’s constitutional rights more than
reasonably necessary to protect the aggrieved party. (See Smith
v. Silvey (1983) 149 Cal.App.3d 400, 407; People ex rel. Reisig v.
Acuna (2017) 9 Cal.App.5th 1, 22.)
       We conclude that the order is not overbroad given the
court’s finding there was clear and convincing evidence that the
Youngmans harassed Sutton. The order specifically prohibits
“noise and light disturbances.” It further specifies noise
disturbances as those that are “broadcasted by devices,” and the
order defines light disturbances as lights that the Youngmans
directed at Sutton’s window. (Italics added.) The order also lists,




                                 8
as examples, the types of disturbances the Youngmans previously
used to harass Sutton. The order thus does not prohibit the
Youngmans from receiving phone calls or otherwise using their
property in a lawful and peaceful manner. The order does not
prohibit more than reasonably necessary to prevent future
harassment—which is the purpose of Code of Civil Procedure
section 527.6. (Brekke v. Wills (2005) 125 Cal.App.4th 1400,
1412.).
                          DISPOSITION
      The judgment is affirmed. Respondent shall recover costs
on appeal.
      NOT TO BE PUBLISHED.




                                   BALTODANO, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               9
                      Stephen Foley, Judge

            Superior Court County of Santa Barbara

                ______________________________


     Law Offices of Scott H. Bentley and Scott H. Bentley for
Defendants and Appellants.
     Nancy Sutton, in pro. per., for Plaintiff and Respondent.